 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDtute a separate appropriate unit, and the Regional Director conductingthe election directed herein is instructed to issue a certification ofrepresentatives to the Petitioner for the unit described above, whichthe Board, under such circumstances, finds to be appropriate for pur-poses of collective bargaining. In the event a majority vote for theIntervenors, they may continue to be represented as a part of theexisting production and maintenance unit and the Regional Directorwill issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.].BRIGGSMANUFACTURINGCOMPANYandINTERNATIONALUNION,UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, UAW-CIO,PETITIONER.Case No.7-RC-1659.November 13, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed YPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-lnemberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affectingcommerceexists concerningthe representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of all office and clericalemployees at the Employer's Mack Avenue plant in Detroit, Michigan.The Employer contends that only a multiplant unit, includingemployees at all its Detroit plants, is appropriate.The Employer, a manufacturer of automobile bodies and parts andplumbing fixtures, has its general offices, eight plants,and a garage ini The Petitioner's request for oral argumentis herebydenied,as the recordand briefs,in our opinion, adequately set forth the issues and. the positions of theparties.101 NLRB No. 68. BRIGGS MANUFACTURING COMPANY285Detroit, Michigan.In addition, it has a plant at Youngstown, Ohio,and subsidiaries at Cincinnati and Cleveland, Ohio, Evansville, In-diana, and Abingdon, Illinois.The Detroit plants, known as the Outer Drive, Conner, Eight Mile,Vernor, Hamtramck, Russell Ferry, Mound Road, and Mack plants,are all engaged in the manufacture and assembly of automobile parts.2The general administrative offices are located, for the most part, atthe Outer Drive plant.Purchasing and sales for all plants are con-trolled there.Each plant has its own plant manager, who is responsible for pro-duction at his plant.All plant managers are under the jurisdiction ofthe vice president in charge of manufacturing, who has his offices atthe Mack plant.Operations of the various plants are integrated,and there is a constant flow of materials from one to the other.sTheEmployer's garage, known as the Shoemaker garage, serves all plants.The office and clerical employees whom the Petitioner seeks to repre-sent, approximately 300 in number,' are those located at the Mackplant.In addition to employees under the immediate supervision ofthe plant manager and his assistants, they include employees in vari-ous departments under the jurisdiction of division heads who, in mostinstances, have their offices at the Outer Drive plant.There are em-ployees in similar classifications, and under the same over-all jurisdic-tion, in other plants.Standard policies and procedures affecting all salaried employees,including the office and clerical employees, originate at the OuterDrive offices, and the administration of the employee relations policyis centralized there.Classifications, rates of pay, and hours of workare the same at all plants, and all salaried employees enjoy the samerights and benefits, and have the same grievance procedure.Office and clerical employees for all plants are interviewed andemployed at the Outer Drive office, and salaried payrolls are compiledthere.Employees are transferred among the plants as needed.With one exception, noted below, there is no history of collectivebargaining for any of the Employer's office and clerical employees.There is, however, a long history of bargaining for production andmaintenance employees at the Detroit plants.From 1937 to 1939,these employees were represented by the Petitioner and its Local 212The Hamtramck plant also has a plumbing division.,the Mack plant makes door assemblies,roofs, quarter panels, and various smallstampings for the Conner plant,and stampings and stamping assemblies for the Hamtramckbody service division and the Russell Ferry plant.It receives stampings from the OuterDrive plant,moldings from the Eight Mile plant, built-up arm rests from the Vernorplant,and plastic inside door panels from the Mound Road plant.* In all, the Employer has approximately 1,200 office and clerical employees at theDetroit plants and garage. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDunder members-only contracts. In 1939, following separate electionsat each of the plants in Detroit and Evansville, all of which the Peti-tioner won, the Board found that all production and maintenanceemployees at these plants constituted a single appropriate unit, andcertified the Petitioner as their representative .5Since then, the Em-ployer and the Petitioner and its locals have had successive mastercontracts covering the multiplant uniteThe current contract is effec-tive until August 31, 1955. In 1945, following a Board-ordered elec-tion among clerical employees in the Employer's engineering depart-ment in the Detroit area,? these employees were added to the Unit .8Although the Petitioner is seeking, in this proceeding, to representonly office and clerical employees at the Mack plant, it is engaged inorganizingsuch employees at all the Detroit plants.From the foregoing it appears that the Employer's Detroit plantsare in closeproximity to each other, that their administration andoperations are highly integrated, that labor policies are centralizedand uniform, and that the office and clerical employees at the variousplants are interchangeable and share the same rights, benefits, andworking conditions.These circumstances all point to the appropri-ateness ofa multiplant unit.Furthermore, the long history of bar-gaining for the production and maintenance employeesconvinces usthat multiplant bargaining is practicable aThe only basis for estab-lishing a separate unit of employees at the Mack plant appears to bethe extent of the Petitioner's organization.Section 9 (c) (5) of theAct precludes a finding on that basis alone.10We therefore find thatthe unit requested by the Petitioner is not appropriate.Accordingly,we shall dismiss the petition.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.EBriggs Manufacturing Company,17 NLRB 749.The Conner plant,acquired after the certification,was represented by the Petitionerunder a separate contract until 1946,when it was Included in the multiplant unit.TBriggs Manufacturing Company,63 NLRB 860.s At the time of the election,these employees were located at the Mack and Vernorplants.Since then,the engineering department has been transferred from the Mack plantto the Outer Drive plant.6 The Board has recently indicated that it will no longer,In every instance,follow itsformer practice of requiring one group of employees to organize on a multiplant basiswherever other types of employees had previously organized themselves on that basis.Joseph 1;. Seagram 4 Sons,Inc.,101 NLRB 101. The history of bargaining of otheremployees of the same employer is, however,one of the factors to be considered in determin-ing the appropriateness of a proposed unit.16Montgomery Ward d Co., Incorporated,90 NLRB 609.